Citation Nr: 1100899	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to the 
service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to the 
service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to the 
service-connected type II diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to the service-connected type II diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected type II diabetes 
mellitus.

7.  Entitlement to service connection for residuals of combat 
wounds, claimed as metal fragments.

8.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri and an August 2007 rating decision issued by the 
New Orleans VARO.  

The Veteran's appeal initially included a claim for service 
connection for posttraumatic stress disorder (PTSD), but this 
claim was later granted in a July 2008 rating decision.


The Veteran did not appeal the RO's August 2007 denial of service 
connection for peripheral neuropathy of the left upper extremity.  
However, the September 2010 informal hearing presentation from 
the Veteran's representative refers to bilateral peripheral 
neuropathy of the upper extremities.  Accordingly, the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for left upper 
extremity peripheral neuropathy is referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action.

All service connection claims, except for the liver disorder 
claim, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed liver disorder, which is not a disability 
for which VA has found an association with herbicide exposure, 
was not first manifest in service or for many years later and has 
not otherwise been shown by competent evidence to be 
etiologically related to service.


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by service, 
including herbicide exposure therein, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished in August 2005, prior to the appealed 
rating decision.  Notice as to VA's practices in assigning 
disability evaluations and effective dates for those evaluations 
was furnished to the Veteran in April 2006.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The appeal was 
subsequently readjudicated in a Statement of the Case issued in 
July 2008.  This course of action ensures that any initial 
notification errors have not been prejudicial to the Veteran.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has obtained records of 
treatment reported by the Veteran, including service treatment 
records and records of VA treatment.  In the total absence of 
competent evidence supporting the Veteran's claim for service 
connection for a liver disorder, as described below, a VA 
examination addressing this disorder is not "necessary" under 
38 C.F.R. § 3.159(c)(4), and there is no basis for remanding this 
claim for such an examination.

One matter of concern to the Board is that the claims file 
contains a September 1992 decision of the Social Security 
Administration (SSA) granting disability benefits to the Veteran.  
As a general matter, VA is required to obtain pertinent federal 
government records, including medical records held by SSA.  
38 C.F.R. § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010), however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that SSA records must 
only be sought when directly relevant to the claim.  Here, the 
September 1992 decision lists disabilities including dysfunction 
of the left upper extremity, posttraumatic stress disorder 
(PTSD), and a history of alcohol and memory problems.  None of 
these disorders are included in the current appeal, and none of 
the disorders addressed in the current appeal are in any way 
mentioned in the SSA decision.  Accordingly, in light of Golz, 
the Board finds no basis for a remand solely to obtain medical 
documentation corresponding to the SSA grant, as there is no 
indication that such documentation would be relevant to the 
present appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cirrhosis of the liver, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  This list, however, does not include any diseases of 
the liver.  Accordingly, these regulations warrant no further 
consideration.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In this case, the service treatment records contain no findings 
or complaints concerning the liver, and the Veteran denied any 
liver trouble or jaundice in his March 1969 separation Report of 
Medical History.  Following service, in May 2005, a series of 
medical tests conducted at a VA facility confirmed an abdominal 
mass near the liver, noted to be of unknown etiology.  This mass 
was also noted to have previously been shown by ultrasound in 
February 2004.  

There is no post-service medical opinion of record directly 
linking a liver disorder back to service, and the Veteran, whose 
claim is predicated on an herbicide-related etiology theory, has 
not asserted continuity of liver symptomatology since service.  
As noted above, there is no basis for considering a claim for a 
liver disorder under 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e).  
The Board would also point out that the Veteran, who has been 
shown to have participated in combat with the enemy during 
service, has not asserted that liver disease was incurred or 
aggravated in combat.  See 38 C.F.R. § 3.304(d).    

To the extent that the Veteran is more generally claiming that 
his liver disorder is etiologically related to service, the Board 
aware that lay statements may be sufficient to establish a 
medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and 
probative value of lay evidence, recent decisions of the United 
States Court of Appeals for Veterans Claims (Court) have 
underscored the importance of determining whether a layperson is 
competent to identify the medical condition in question.  As a 
general matter, a layperson is not capable of opining on matters 
requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In 
certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In the present case, while the Board does not question the 
sincerity of the Veteran's belief that his liver disorder is 
etiologically related to service, the Board notes that liver 
disorders are emphatically not among the disorders that are 
capable of lay observation.  As indicated in the criteria for 
rating liver disorders in 38 C.F.R. § 4.114, such disorders 
involve an internal organ.  Moreover, the symptoms listed in 
Diagnostic Code 7345 (chronic liver disease without cirrhosis), 
including nausea, vomiting, anorexia, and pain, could well 
represent manifestations of such disorders as a duodenal ulcer or 
another gastrointestinal disorder affecting other organs.  The 
Veteran simply has not been shown to possess the requisite 
training, credentials, or other expertise needed to make such an 
etiological distinction in support of his claim.  See 38 C.F.R. § 
3.159(a)(2).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a liver disorder, to 
include as secondary to herbicide exposure, and this claim must 
be denied.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) is not applicable.


ORDER

Entitlement to service connection for a liver disorder, to 
include as secondary to herbicide exposure, is denied.
REMAND

In May 2007, the Veteran underwent a VA diabetes mellitus 
examination.  The examiner found that the Veteran's peripheral 
neuropathy and erectile dysfunction were not etiologically 
related to type II diabetes mellitus.  The examiner noted that 
both disorders pre-dated the Veteran's diabetes; however, the 
examiner did not provide a rationale for the finding that 
diabetes was not an "aggrevator [sic]" and did not address the 
etiology of the claimed hypertension at all.  Subsequently, in a 
November 2007 statement, Marshall Sanson, M.D., noted that he 
believed that "the most likely cause" of erectile dysfunction 
and peripheral neuropathy was diabetes, rather than hypertension.  
Given this statement, which was not considered by the May 2007 
examiner, and the other deficiencies of the May 2007 VA 
examination, the Board finds that a more thorough VA examination 
is necessary.  See 38 C.F.R. § 3.159(c)(4).

As to the claim for service connection for combat wounds, the 
Board notes that the Veteran's recently received service 
personnel records (e.g., an October 1967 letter of commendation) 
corroborate participation in combat with the enemy during his 
service in Vietnam.  The Board also notes that, in a December 
2006 statement, several of his relatives asserted that they had 
learned from the American Red Cross that he had been wounded in 
Vietnam and was consequently sent to a hospital in Australia.  
The Board finds that efforts should be made to ascertain whether 
the Veteran has possession of the corresponding documentation (if 
any) from the American Red Cross as to his reported injury, and 
he should be afforded a VA examination addressing this claimed 
disability.  See 38 C.F.R. § 3.304(d).    

Finally, as to the skin disorder claim, the Veteran reported in 
his June 2005 application that his skin problems began in 1968 
and that he was treated at "SMR/USA."  While the service 
treatment records do not reflect skin problems, and no skin 
abnormalities were noted upon separation examination in March 
1969, the Board notes with interest that the entry for "skin 
diseases" was left blank in March 1969 Report of Medical 
History; in other words, the Veteran did not deny having a 
history of a skin disorder at the time of separation.  Post-
service treatment records beginning in February 1999 indicate 
treatment for a lipoma of the back of the chest, and the Veteran 
has also reported a rash since service.  Under these 
circumstances, the Board finds that the Veteran's contentions as 
to continuous skin symptoms since service are sufficient to 
warrant that this claim be addressed upon a VA examination as 
well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold for determining whether there is an indication that the 
disability in question may be associated with the Veteran's 
service or with another service-connected disability is low).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
corrective notice letter.  In this letter, he 
should be notified of the type of evidence 
needed to substantiate his claims for service 
connection for right upper extremity 
peripheral neuropathy, right lower extremity 
peripheral neuropathy, left lower extremity 
peripheral neuropathy, erectile dysfunction, 
and hypertension as secondary to service-
connected type II diabetes mellitus under 
38 C.F.R. § 3.310.  The Veteran should also 
be requested to furnish any available 
documentation from the American Red Cross as 
to his reported in-service wounds and 
hospitalization, as well as any documentation 
of treatment for skin disorders.

2.  The Veteran should then be afforded a VA 
medical examination, with an appropriate 
examiner who has reviewed the claims file.

As to the claims for service connection for 
right upper extremity peripheral neuropathy, 
right lower extremity peripheral neuropathy, 
left lower extremity peripheral neuropathy, 
erectile dysfunction, and hypertension, the 
examiner should address whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such 
disabilities were either caused or 
permanently worsened (aggravated) as 
secondary to the Veteran's service-connected 
type II diabetes mellitus.  In making this 
determination, the examiner should address 
Dr. Sanson's November 2007 medical opinion.

As to the claimed combat wounds, the examiner 
interview the Veteran to ascertain the 
area(s) of claimed wounds and should provide 
an opinion as to whether it is at least as 
likely as not that there is any current and 
chronic disability as a consequence of the 
claimed wounds.

Finally, the examiner must address whether it 
is at least as likely as not that the 
Veteran has a skin disorder that is 
etiologically related to service.  The 
examiner should specifically address the 
diagnosed lipoma of the back of the chest and 
any rashes or other skin problems specified 
by the Veteran.

All opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the claims for service connection 
for peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the right 
lower extremity, peripheral neuropathy of the 
left lower extremity, erectile dysfunction, 
and hypertension, all to include as secondary 
to the service-connected type II diabetes 
mellitus; for residuals of combat wounds, 
claimed as metal fragments; and for a skin 
disorder must be readjudicated.  If the 
determination of any of these claims remains 
unfavorable, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before this case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


